JOHNSON, Judge.
Law Enforcement Health Benefits, Inc. (“LEHB”), appeals from the order that denied its petition to open a judgment of non pros. The trial court entered the judgment pursuant to Pa.R.C.P. 218 because LEHB’s counsel failed to appear at the status call of the fist for an assignment of a trial date. We reverse.
LEHB contends on appeal that: (1) the trial court lacked authority to enter the judgment of non pros; (2) the trial court abused its discretion in refusing to open the judgment of non pros; and (3) LEHB was entitled to a hearing before the trial court to determine whether counsel’s excuse for failing to attend the status call was reasonable.
*310Based upon this Court’s Opinion in Gendrachi v. Cassidy, — Pa.Super. —, — A.2d — (1997)(No. 2546 Philadelphia, 1995, filed Jan. 14, 1997)(en banc), we conclude that the trial court lacked authority to enter the judgment of non pros. Accordingly, we reverse the trial court’s order and remand the matter for proceedings consistent with Gendrachi.
Because of our resolution of LEHB’s first contention, we need not address its remaining assertions of error.
Order REVERSED. Case REMANDED. Jurisdiction RELINQUISHED.
CIRILLO, J., concurs in the result.